Citation Nr: 1233000	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed erectile dysfunction, to include as secondary to priapism.  

2.  Entitlement to service connection for a claimed foot condition (other than the service-connected residuals of a stress fracture), to include gout.  




REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2002 to September 2004.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.  

In May 2009, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In January 2010, the Board granted service connection for residuals of a stress fracture of the left foot manifested by pain and swelling.  

In April 2010, the Board remanded the issues of service connection for claimed foot conditions (other than the residuals of a stress fracture of the left foot) and erectile dysfunction, to include as due to priapism for further development of the record.

In a June 2010 rating decision, the RO assigned a 10 percent rating for the service-connected residuals of a stress fracture of the left foot manifested by pain and swelling, effective on February 12, 2007.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to bilateral foot pain and priapism beginning in service. 

2.  The Veteran is shown to have pre-existing bilateral pes planus that as likely as not underwent a chronic worsening  due to foot trauma sustained in service.  

3.  The Veteran is shown to have developed priapism that as likely as not was due to a syrinx that had its clinical onset during service and was productive of current erectile dysfunction.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his pre-existing disability manifested by bilateral pes planus was aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by priapism due to a syrinx and erectile dysfunction is due to disease or injury that was incurred in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A February 2007 letter explained the evidence necessary to substantiate the claims for service connection.  Additional letters were sent in April 2009 and February 2010.  

The letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in a July 2012 Supplemental Statement of the Case (SSOC). 

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate the claims. The claims file contains service treatment records (STRs), VA treatment records, private treatment records, and VA examinations.  

The examinations were thorough in nature and adequate for the purposes of deciding these claims. 

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. 

The April 2011 VA examination (with addendum) substantially complied with the Board's prior remands and the record is sufficient for rating purposes. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)). Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations. 

Further, the recent hearing focused on the elements necessary to substantiate the Veteran's claims and he, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  The VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) (2011) consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal.  In fact, the Veteran was sent a letter requesting him to identify and provide any evidence that would substantiate his claims in April 2011.  

This Veteran did not respond to this letter.  He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  

The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Service Connection-In General

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. 

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011).  

However, a continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).


Flat Feet

The Veteran asserts that he entered service with flat feet and that this condition was aggravated by service.  Specifically, he reports having difficulties when he sustained a stress fracture during basic training and further injuring his foot in Iraq when he "hopped off" a Bradley.  He reported experiencing swelling and pain in service that progressively worsened, but he did not see a podiatrist.  (See December 2008 VA treatment record).

The Veteran's STRs reflect a history of bilateral foot pain.  (See September 2003 STR).  The enlistment examination found abnormal feet (i.e., "mild, asymptomatic pes planus).  

A January 2003 STR reflects complaints of left ankle and foot pain.  The clinical record noted, in part, cast boot and "+ HP mid foot med malleolus."  It was mentioned that the Veteran injured his foot when he fell down stairs.  A bone scan reflected a stress fracture of the left medial malleolus and 2nd cuneiform.  

The post-service treatment records note that the Veteran had been diagnosed with gout, osteoarthritis, tendonitis, and talipes equinus valgus deformity.  

The submitted private treatment records show that the Veteran was diagnosed with equinus deformity and osteoarthritis, unspecified within a year from discharge of service.  

A September 2004 VA treatment record included a finding of a right ankle sprain.  A January 2006 VA treatment record, in part, rendered an impression of arthritis of the ankle and feet.  (See also a February 2006 VA treatment record stating mid-foot pain and swelling due to subtalar arthritis.  A bone scan of the feet showed arthritis of the subtalar joint and left forefoot with varus deformity, mild.)
.
When examined by VA in April 2007, the Veteran reported having a history of swelling, redness and tenderness of the left foot.  He reported having sustained a stress fracture of the left foot in October 2002 and December of 2002.  

A May 2006 MRI study showed mild uptake in the left midfoot unchanged from a study in August 2005.  The examiner noted that he had a mild stress fracture of the left foot in December 2002, but added there were no residuals or limitation.  

In February 2007, the Veteran was afforded a VA examination to determine the nature and likely etiology of the claimed foot conditions.  However, the physician who performed the examination only rendered an opinion with respect to etiology of gout.  

The VA examiner diagnosed the Veteran with gout unrelated to service because it was diagnosed after service with no evidence of it in service.  He also stated that there was no link between the stress fracture and gout.  

An April 2008 VA treatment record noted that the Veteran had a diagnosis of tendon damage to the feet due to surgery on the left foot.  In an April 2008 VA treatment record, he stated, in part, that his feet had  had intermittent swelling and pain for over 5 years.  

An October 2008 VA treatment record noted that the Veteran had right flatfoot reconstruction in August 2008 and left flat foot reconstruction in April 2008.

An October 2009 VA treatment record diagnosed the Veteran with equinus deformity and osteoarthritis, unspecified.  

In January 2010, the VA examiner, in part, diagnosed the Veteran with bilateral pes planus S/P bilateral foot reconstruction.  He concluded that the Veteran's bilateral foot condition was not related to events that occurred in service.  His explanation was that the Veteran was not diagnosed with pes planus in service and that there was no evidence of malunion from the stress fracture of the left foot.  He stated that the Veteran was diagnosed with pes planus in September 2007.  

A July 2010 VA examination noted that the Veteran had had bilateral foot pain since 2003 that had become constant several months later.  He had a stress fracture of the left foot and nontraumatic right foot pain.  The Veteran was diagnosed with bilateral pes planus s/p bilateral foot construction.  

It was noted that the Veteran sustained a left foot stress fracture via bone scan in January 2003.  He also had a history of falling down stairs.  He was also seen during service for non-traumatic right foot pain.  

After service, the Veteran was seen for bilateral foot pain.  He was diagnosed with pes planus.  The VA examiner concluded that the bilateral foot condition was not related to events that occurred during service; nor was he diagnosed with pes planus during service.  He further stated that there was no imaging evidence of malunion from the stress fracture of the left foot.  

The Veteran underwent another VA examination in April 2011 when he was noted to have had pain in the left foot without injury from marching during basic training in 2002 and a couple of minor injuries to the left foot afterwards from stepping into a hole.  He felt a click in the left foot while climbing stairs one time.  

There were no chronic problems or disabilities of the right foot noted in the records.  There was noted to be no diagnosis or treatment of pes planus, gout, tendonitis, osteoarthritis, or talipes equinus valgus deformity of  the foot in the service records.  

The VA examiner noted that the Veteran stated that he was diagnosed with pes planus or flatfeet, bilaterally, in 2007 and had surgery to correct it.  The VA examiner could not state that any condition of the feet (with the exception of the service-connected residuals of a stress fracture of the left foot) was caused or aggravated by the service or by any other service-connected condition without resort to mere speculation.

A June 2012 addendum noted that the current records did not confirm a diagnosis of gout.  The private records indicated that a joint aspiration did not obtain joint fluid that was necessary to detect the presence of gout crystals.  The diagnosis from VA had been rendered based on the Veteran's recollection of past events.  The diagnosis was continued without further corroboration or treatment as such.  

The clinical course suggested that this was not a considerable one requiring multiple visits for joint flare-ups.  In fact, the chart did not show that he continued on known medications for gout in the past few years.  The VA examiner stated that, since a gout condition did not officially exist, it could not be incurred or aggravated by active service.  

With regard to tendonitis, the VA examiner stated that it was first mentioned in the 2006 MRI study of both feet after service.  He added that the Veteran worked construction and that more likely than not this was an activity that predisposed him to the development of this condition.  He also noted that the service records did not show problems of the feet that were evaluated, diagnosed or treated after September 14, 2003.  

The current records showed that he was attuned to his physical needs and readily sought medical attention as evidenced by his chart entries for various ailments.  He further stated that there was no evidence of aggravation from a service-connected condition.

With regard to pes planus, the VA examiner stated that the issue was noted in service.  The Veteran had problems with recurrent bilateral foot pain since he left the service.  He eventually had bilateral foot reconstruction procedure for pes planus in 2008.  While in the service, the Veteran did not require ongoing care and treatment for his feet that would have established it as a chronic condition.  

There had been no changes in work assignment while in the military on the basis of pes planus.  Aggravation from the service was also not an issue as he was gainfully employed in construction after he left service.  It was more likely that the problems were the result of physically demanding work of construction in contrast to the two years time in the military.  

According to the VA examiner, the objective evidence of osteoarthritis arose from the 2006 MRI.  "MRI of the left on the same date showed small tibiotalar and subtalar joint effusions and mild osteoarthritis of the first MTP joint."  Conventional x-ray studies of the feet did not show problems with arthritis.  

While it was mentioned that the Veteran had osteoarthritis that was nonarticular, there was no objective radiological studies that documented this in 2005 or 2006 or since.  The osteoarthritis did not occur in the service as x-rays studies at that time did not reveal arthritis of the feet.  Aggravation was not present as the Veteran would have been expected to have considerable arthritis of his feet beside a single digit involvement of one foot.  

According to the VA examiner, talipes equinus valgus deformity was diagnosed by a note of October 2005.  Per the medical literature, talipes valgus was an outward turning of the heel, resulting in a clubfoot with the person walking on the inner part of the foot.   

The clinic notes including those of a podiatrists who did not describe him as having this special type of description of pes planus.  Even on the operative note where it was mentioned "equinus deformity of the right Achilles tendon."  This was still not the same as talipes equinus valgus deformity.  He concluded that aggravation and occurrence for a service condition could not be established for a condition that is not present.  

The Veteran's mother stated that she observed the Veteran having foot problems (i.e., pain and swelling) during and after service and that he did not have these problems before service.  (See May 2009 Written Statement).  The Veteran testified that he had injured in foot in service and was diagnosed with pes planus after service where he underwent reconstructive surgery.  (See Hearing Transcript p. 30).

The medical evidence is in relative equipoise in showing that the current bilateral pes planus as likely as not underwent an increase in severity beyond natural progression due to foot trauma observed while the Veteran was serving on active duty.  

The Veteran and his mother too are competent to describe having continuous symptoms such as foot pain since service.  

The lay assertions initially noted in service and shortly thereafter are credible for the purpose of establishing a continuity of symptomatology referable to pes planus beginning with his strenuous duty during service while deployed to Iraq.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Erectile Dysfunction

The Veteran asserts that he first had a priapism in service and was treated with antibiotics and bed rest.  He also stated that he had another episode of priapism shortly after discharge from service.

The STRs are silent for complaints or findings of erectile dysfunction, priapism, or syrinx.

An October 2005 private treatment record (Morton Plant Hospital) reflects aspiration and irrigation of priapism.  

An October 2007 VA treatment record noted that the Veteran had had three episodes of priapism a couple months after returning from Iraq in April 2004 while he was in service.  The first episode occurred while in service and lasted about 7 days.  He could still get an erection, albeit, with difficult.  

The second episode occurred after his discharge from service.  The third episode of priapism occurred in October 2005, when he underwent penile surgery.  A May 2007 VA treatment record reflected that the Veteran complained of erectile dysfunction.  He reported having priapism along with spinal problems in 2004 while in service.  

A February 2007 VA treatment record noted a history of chronic priapism with corpora-corporal shunt being performed in 2005 at Morton Plant Hospital with resolution of the problem, but impotency since the shunt.  An October 2007 VA treatment record noted that the Veteran had a syrinx.  The physician stated that the priapism was "almost certainly related to the syrinx."  He further stated that the Veteran suffered from erectile dysfunction and that the syrinx had probably been present for at least several years.  

A January 2009 urology consultation noted impotence secondary to priapism and spinal cord tumor per the Veteran's history.  The Veteran was diagnosed with an organic impotence.  

In April 2011, the Veteran underwent a VA examination when the examiner found no evidence or diagnosis or treatment of erectile dysfunction in service.  The Veteran told the VA examiner that he was not seen or treated for erectile dysfunction in service and had one episode of priapism in service.  He also reported that he had another episode of priapism after service and was diagnosed with a spinal tumor (syrinx) after service.  

The VA examiner stated that he could not determine if the erectile dysfunction was secondary to the priapism in 2006 with subsequent surgery or secondary to the spinal cord tumor.  However, it was less likely than not that the erectile dysfunction was related to service.

A June 2012 addendum stated that the etiology of the priapism and syrinx were unknown.  Both of these conditions could be seen without any known reason or etiology.  Also, priapism could be seen with many conditions or possibly caused by syrinx, alcohol and drug abuse, and blood disease.  

It was noted that a neurologist stated in October 2007 that the "priapism most certainly related to the syrinx which had probably been present for several years."  However, the VA examiner stated that "probably" was speculative and that there was no syrinx diagnosed in service.  The Veteran had an erection after service as evidenced by the priapsim.  

There was a note in the claims from Morton Plant Hospital dated in October 2005 discussing having a priapism the month before in September 2005, which resolved spontaneously.  He had aspiration and irrigation of priapism in October 2005.  He was unsure of the etiology of the priapism in October 2005.  He opined that his erectile dysfunction was less likely a result of his military service.

The Veteran testified that he was first diagnosed with erectile dysfunction in December 2006, but had a painful erection in July 2004 within in one year of discharge.  (See Hearing Transcript pp. 3 and 12). 

The Veteran is competent to describe having continuous symptoms such as erectile pain since service.   He also is found to be credible in describing that he had continuous symptoms such as erectile pain and dysfunction since service.   

The Veteran's lay statements are credible for the purpose of establishing a continuity of symptomatology referable to having priaprism and erectile dysfunction beginning with his time in service and continuing thereafter.

To this extent the VA medical opinions are found to be inadequate in addressing the lay assertions, the Board finds the evidence to be in relative equipoise in showing that the priapism treated in service is due to the syrinx that as likely as not became clinically apparent in service and is productive of erectile dysfunction.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for erectile dysfunction due to priapism and a syrinx is granted.  

Service connection for bilateral pes planus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


